EXHIBIT 10.10


COMPLETE AND PERMANENT RELEASE AND RETIREMENT AGREEMENT




Effective on this 15th day of October, 2019 (“Effective Date”), Thomas Felmer
(“Mr. Felmer” or “You”) and Brady Corporation (the “Company”) hereby enter into
this Complete and Permanent Release and Retirement Agreement (this “Agreement”)
to resolve all matters relating to Mr. Felmer’s employment with and retirement
from the Company. Mr. Felmer and the Company hereby agree as follows:


1.  Retirement.


Effective as of 12:01 a.m. on January 2, 2020 (the “Separation Date”), Mr.
Felmer does hereby resign (a) from his position as Senior Vice President, Brady
Corporation and President – Workplace Safety, and (b) from all officer and
director positions of all legal entities of the Company. From the Effective Date
to the Separation Date, Mr. Felmer will remain employed by the Company and
receive his current salary and fringe benefits. For a period of six months
following the Separation Date (the “Transition Period”), at the request of the
Company, Mr. Felmer will assist in the transition of duties to his successor, be
available to consult on other issues and provide support to the Company in
connection with the Avionos dispute and any other litigation or dispute
(including providing testimony). Mr. Felmer agrees that during the period from
the Effective Date to the Separation Date, he shall perform his duties with the
same level of care, skill, and professionalism as he has applied in the
performance of his job prior to the Effective Date. Following the Transition
Period, Mr. Felmer will continue to provide support to the Company, upon the
request of the Company, in connection with the Avionos dispute and any other
litigation or dispute (including providing testimony).


The Separation Date shall be deemed to be the “Qualifying Event” for insurance
continuation and benefit plan purposes under state and federal law. As of the
Effective Date, Mr. Felmer shall no longer be entitled to participate in any and
all cash bonus or equity award programs with the Company, except as described in
this Agreement.
Any Company property over which Mr. Felmer has any control, is in Mr. Felmer’s
possession or which was in Mr. Felmer’s possession or was otherwise entrusted to
Mr. Felmer for use in his employment must and will be turned over and must
either remain on Company premises or be turned over to the Company on the
Separation Date. Notwithstanding the foregoing, the Company agrees that Mr.
Felmer shall be entitled to retain his cell phone number. Mr. Felmer agrees to
provide all codes, passwords, usernames, or other identification or information
necessary to access any of the Company’s computer files, e-mail accounts, or
voicemail systems and agrees to cooperate with the Company in an effort to
transfer any files, data, systems, or other information to the Company or its
designated agent or employee. Mr. Felmer also agrees that, as of the date of
Separation Date, he will not access or attempt to access any computer, e-mail,
voicemail, or other system of the Company.
2.  Retirement Plan; Equity Agreements.
All of Mr. Felmer’s balances, including Company stock, within any Company
retirement plan will be paid out in accordance with the provisions of each plan
and Mr. Felmer’s instructions under such plans. Except as provided in Section 3
below, Mr. Felmer shall have all of his preexisting rights with respect to stock
options, performance restricted stock units and restricted stock units in
accordance with the equity plans and granting agreements governing such equity.
3.  Severance Pay.
Assuming Mr. Felmer accepts and does not revoke this Agreement, Mr. Felmer will
be provided cash severance payments totaling $650,000.00, less required
withholding, payable in equal installments over 24 months following the
Separation Date in accordance with the Company’s normal payroll practices, with
the first such payment to be made on the first pay date occurring after the
Separation Date. Each severance installment payable under this Section 3 shall
constitute a separate “payment” within the meaning of Treasury Regulation
Section 1.409A-2(b)(2). Mr. Felmer will also receive payment for his accrued and
unused vacation as of the Separation Date.
Mr. Felmer will also be provided with the following: healthcare benefits under
COBRA in accordance with the Company’s healthcare plans and applicable law, with
the first 12 months of COBRA benefits provided at active employee rates and the
remaining period of COBRA benefits will be at regular COBRA rates. In addition,
Mr. Felmer will continue to receive financial and tax planning services through
Ayco at the Company's expense through December 31, 2020.
Attached hereto as Exhibit A is a list of Mr. Felmer’s outstanding stock
options, performance restricted stock units and restricted stock units. Mr.
Felmer agrees that Exhibit A is a correct and complete list of his outstanding
equity awards as of the date of this Agreement (the “Existing Equity Awards”).



--------------------------------------------------------------------------------


No changes shall be made to the terms of the Existing Equity Awards set forth in
the applicable award agreement except as follows:
(i)   Effective on the Separation Date, (a) one hundred percent (100%) of Mr.
Felmer’s then unvested stock options in his award granted on September 22, 2017
will vest; (b) fifty percent (50%) of Mr. Felmer’s then unvested stock options
in his award granted on September 25, 2018 will vest; (c) one hundred percent
(100%) of Mr. Felmer’s then unvested restricted stock units in his award granted
on September 22, 2017 will vest; and (d) fifty percent (50%) of Mr. Felmer’s
then unvested restricted stock units in his award granted on September 25, 2018
will vest.
(ii)  All other unvested equity awards are forfeited as of the Separation Date.
Mr. Felmer acknowledges that previously granted equity awards, including but not
limited to the Existing Equity Awards, also contain restrictions that are
applicable following the Separation Date, and a breach of those provisions
provides the Company with, among other things, the ability to recover the value
of those awards.
In the event that Mr. Felmer resigns from his position prior to the Separation
Date, it shall constititue a material breach of this Agreement, and the Company
shall be entitled to seek all relief and recover all damages available to it
under any legal theory, and for its damages the Company shall have, in addition
to other allowable damages, the right to be relieved of any of its obligations
set forth in this Section 3.
4.  Adequate Consideration.
Mr. Felmer acknowledges that the Company is under no pre-existing obligation to
treat his equity awards in the manner described in Section 3 above and pay him
any of the cash severance payments and other benefits described in Section 3
above, that no amounts are due and owing Mr. Felmer other than vested benefits
to which he is otherwise entitled (“vested benefits”), and that the foregoing
benefits are adequate consideration for Mr. Felmer’s commitments in this
Agreement. The parties agree that the foregoing constitute all of the payments
and benefits to be provided to Mr. Felmer under this Agreement, and that they
are in full settlement of all payments and benefits, including but not limited
to, claims for wages, vacation pay, sick pay, bonuses, incentive plans,
commissions, relocation costs, severance payments, stock options, or any other
compensation.
5.  Release of All Claims; Covenant Not to Sue.
(a)  In consideration of the payments and benefits described above, and to the
fullest extent allowed by law, Mr. Felmer, for himself, his agents, spouse,
heirs, successors and assigns (“Felmer Releasors”), hereby releases and forever
discharges the Company, its shareholders, direct and indirect subsidiaries,
related entities, predecessors, assigns, parents, successors, affiliates,
Company benefit plans, Company fiduciaries, Company administrators and its and
their directors, officers, employees (current and former), attorneys, agents,
and all other representatives (“Company Releasees”), from any and all charges,
claims, suits and expenses (including attorneys’ fees and costs), whether known
or unknown, including, but not limited to, claims of age or other
discrimination, breach of contract, wrongful discharge, constructive discharge,
claims under the Wisconsin Fair Employment Act, § 111.31, et. seq. Wis. Stats.;
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et.
seq .; the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq.; the
common law of Wisconsin, or any other federal, state or local law relating to
employment (“Released Claims”). The Released Claims include any and all matters
in connection with or relating in any way to Mr. Felmer’s employment with the
Company and his retirement from the Company, provided, however, that nothing
herein shall release, diminish, or otherwise affect Mr. Felmer’s vested
benefits. Notwithstanding the foregoing, this release and waiver of claims does
not waive, release or discharge: (i) claims arising after the execution of this
Agreement; (ii) any right to file an administrative charge or complaint with the
Equal Employment Opportunity Commission or other administrative agency, although
he waives any right to monetary relief related to such a charge or
administrative complaint; (iii) claims which cannot be waived by law, such as
claims for workers’ compensation; (iv) claims to enforce the terms of this
Agreement; (v) claims for indemnification Mr. Felmer may have pursuant to the
Company’s Bylaws, Articles of Incorporation or applicable laws; or (vi) claims
to enforce rights to vested benefits, such as pension or retirement benefits
(“Non-Released Claims”).
(b)  The Felmer Releasors hereby covenant not to sue and hereby release and
discharge and agree to defend and indemnify the Company Releasees from any and
all statutory and common law claims that they have or may have against the
Company Releasees arising prior to or on the Effective Date of this Agreement,
including, without limitation, any actual or potential claims relating to any
actual or alleged violation by the Company Releasees of any federal, state or
local statutes, any actual or potential claim of any type under Wisconsin law,
any actual or potential claim for economic damages,



--------------------------------------------------------------------------------


intentional and/or negligent infliction of emotional distress, intentional
and/or negligent misrepresentation, breach of contract, breach of the covenant
of good faith and fair dealing, any actual or potential claim for unpaid wages,
severance pay, bonus, sick leave, overtime wages, holiday pay, vacation pay,
life insurance, health and medical insurance, or any other fringe benefit,
and/or any actual or potential claim for attorneys’ fees, costs, disbursements
and/or the like; provided, however, Non-Released Claims are excluded from this
Section 5(b). You further agree that if you or any of the Felmer Releasors
breach this Section 5(b), the Company shall be entitled to seek all relief and
recover all damages available to it under any legal theory, including, but not
limited to, the recovery of the value of all amounts paid as of the time of such
breach, as well as the right to cease making further payments pursuant to this
Agreement. However, the prior two sentences shall not apply to any action You
may bring challenging the validity of this Release under the ADEA, which you may
do without penalty. You further agree that notwithstanding any breach of this
Section 5(b), you are and shall continue to be bound by the remaining provisions
of this Agreement, including the non-disparagement, confidentiality,
non-solicitation and non-competition clauses.
6.  Non-Admission.
Mr. Felmer and the Company agree that this Complete and Permanent Release and
Retirement Agreement shall not constitute an admission by the Company that it
has acted wrongfully with respect to Mr. Felmer or that it has discriminated
against him or against any other individual.
7.  Confidential Agreement.
Except as permitted below, Mr. Felmer hereby agrees to keep the terms of this
Complete and Permanent Release and Retirement Agreement confidential, and he
agrees that he shall neither directly nor indirectly disclose the terms of this
Agreement to any other person or entity except to his attorneys, tax preparers
or financial advisors, and immediate family members, but only on the condition
that they agree to abide by the terms of this confidentiality clause, unless
compelled by law or until such time as it has been publicly disclosed by the
Company.
8. Non-Disparagement and Social Media.
Mr. Felmer agrees not to disparage the Company or any of its products, services,
officers, directors, or employees on social media, on any public platform, or to
persons internal or external to the Company when such comments have the
potential to harm the Company (i.e., making disparaging comments about the
Company to employees, distributors, customers, suppliers, etc.). For its part,
the Company agrees that its officers and directors will at no time make or
publish any communication (whether written or oral), or instigate, assist or
participate in the making or publication of any communication (whether or not
such communication legally constitutes libel or slander), which would disparage
or harm Mr. Felmer in his business reputation. The foregoing is agreed, however,
not to limit Mr. Felmer’s or the Company’s respective obligations to testify
honestly and accurately in any legal proceeding. You expressly understand and
agree that any breach of this paragraph by You shall constitute a material
breach of this Agreement, which shall cause irreparable harm to the Company and,
therefore, in the event of a breach of this Section 8, the Company shall be
entitled to seek all relief and recover all damages available to it under any
legal theory, including, but not limited to, the recovery of the value of all
amounts paid as of the time of such breach, as well as the right to cease making
further payments pursuant to this Agreement. Mr. Felmer further agrees that
notwithstanding any breach on his part of this Section 8 at any time during the
course of this Agreement, he is and shall continue to be bound the provisions of
this Section 8 governing non-disparagement and all other provisions of this
Agreement, including, without limitation, the confidentiality, non-solicitation
and non-competition clauses under Section 9.
9.  Confidentiality, Non-Solicitation and Non-Compete.
Mr. Felmer and the Company specifically agree that the treatment of his equity
agreements and the payments under Section 3 above shall be deemed to fully
satisfy any obligation the Company may have to provide salary payments to Mr.
Felmer under any Confidential Information or Non-Compete Agreement he may have
signed. For purposes of this Section 9, references to the Company shall include
the Company and its affiliates. In addition, and as further consideration for
this Agreement, Mr. Felmer agrees to, understands and acknowledges the
following:
(a)  During Mr. Felmer’s employment with the Company, the Company has, and will
continue to provide Mr. Felmer with Confidential Information relating to the
Company, its business and clients, the disclosure or misuse of which would cause
severe and irreparable harm to the Company. During Mr. Felmer’s employment with
the Company, and for a two (2)-year period thereafter, Mr. Felmer agrees not to
use or disclose the Company’s Confidential Information except as necessary in
executing Mr. Felmer’s duties for the Company. Mr. Felmer shall keep
Confidential Information constituting a trade secret under applicable law
confidential for so long as such information constitutes a trade secret (i.e.,
protection as to trade secrets shall not necessarily expire at the end of the
two (2)-year period). Upon the termination of Mr. Felmer’s employment with the
Company for any reason, Mr. Felmer shall immediately return to the Company all
documents and materials that contain or constitute Confidential Information, in
any form whatsoever, including but not limited to, all copies, abstracts,
electronic versions, and summaries thereof. As to any electronically stored
copies of Confidential Information, Mr. Felmer shall contact his supervisor or
the Company’s General Counsel to discuss the proper method for returning such
items.



--------------------------------------------------------------------------------


Mr. Felmer hereby consents and agrees that the Company may access any of Mr.
Felmer’s personal computers and other electronic storage devices (including
personal phones) and any electronic storage accounts (such as dropbox) so as to
allow the Company to ascertain the presence of the Company’s Confidential
Information and how such information has been used by Mr. Felmer and to remove
any such items from such devices and accounts. Mr. Felmer further agrees that
without the written consent of the Chief Executive Officer of the Company that
Mr. Felmer will not disclose, use, copy or duplicate, or otherwise permit the
use, disclosure, copying or duplication of any Confidential Information of the
Company, other than in connection with the authorized activities conducted under
this Agreement or in the course of Mr. Felmer’s employment with the Company. Mr.
Felmer agrees to take all reasonable steps and precautions to prevent any
unauthorized disclosure, use, copying or duplication of Confidential
Information. For purposes of this Agreement, Confidential Information means any
and all financial, technical, commercial or other information concerning the
business and affairs of the Company that is confidential and proprietary to the
Company, including without limitation,
(i)   information relating to the Company’s past and existing customers and
vendors and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;
(ii)  inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;
(iii)  the Company’s proprietary programs, processes or software, consisting of
but not limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;
(iv)  the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and other industrial property,
including such information in incomplete stages of design or research and
development;
(v)  other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential; and
(vi)  Confidential Information does not include information which: (i) is
already available to the public without wrongful act or breach by Mr. Felmer;
(ii) becomes available to the public through no fault of Mr. Felmer; or (iii) is
required to be disclosed pursuant to a court order or order of government
authority, provided that Mr. Felmer promptly notifies the Company of such
request so the Company may seek a protective order.
(b)  Post-Employment Customer Non-Solicitation Agreement. For two (2) years
following the Separation Date, Mr. Felmer will not contact—or support others in
contacting—customers of Company with whom Mr. Felmer had business contact during
the last two (2) years of Mr. Felmer’s employment with the Company or is
knowledgeable, either by virtue of having supervised or managed, directly or
indirectly, at any time during the two (2) years preceding the Separation Date,
the person or persons with responsibility for the customer, for the purpose of
selling or providing products or services competitive with those offered by
Company (“Competitive Products”). “Competitive Products” shall mean products and
services competitive with those products and services for which Mr. Felmer was
responsible during the last two (2) years of Mr. Felmer’s employment with
Company.
(c)  Post-Separation Employment by Customers. For two (2) years following the
Separation Date, Mr. Felmer will not accept employment with, or advise or
consult to or with, any customers of the Company with whom Mr. Felmer had
business contact during the last two (2) years of Mr. Felmer’s employment with
the Company or is knowledgeable, either by virtue of having supervised or
managed, directly or indirectly, at any time during the two (2) years preceding
the Separation Date, the person or persons with responsibility for the customer.



--------------------------------------------------------------------------------


(d)  Post-Employment Non-Compete Agreement. For two (2) years following the
Separation Date, Mr. Felmer will not, directly or indirectly provide services
similar to any of those Mr. Felmer provided to the Company during the last two
(2) years of Mr. Felmer’s employment with Company to a competitor of Company or
a person or entity preparing to compete with Company.
(e)  Post-Employment Restriction on Working With Competitive Products. For two
(2) years following the Separation Date, Mr. Felmer will not work in the sale,
marketing, development, design, modification, improvement, or creation of
products or services competitive with any products or services with which Mr.
Felmer was involved in the sale, marketing, development, design, modification,
improvement or creation for the Company during the last two (2) years of Mr.
Felmer’s employment.
(f)  Post-Employment Restriction on Advising Investors. For two (2) years
following the Separation Date, Mr. Felmer will not, directly or indirectly,
advise a broker, investment bank, private equity firm or other investor
regarding buying, investing in, or divesting from the Company or any of its
competitors.
(g)  Post-Employment Restriction on Soliciting Key Employees. For two (2) years
following the Separation Date, Mr. Felmer will not solicit or encourage Key
Employees of the Company to provide services to a competitor of the Company or
to otherwise terminate their relationship with the Company. “Key Employees” are
employees or contractors whom Mr. Felmer supervised, who supervised Mr. Felmer,
or with whom Mr. Felmer had significant business contact during Mr. Felmer’s
last two (2) years of employment with the Company.
(h)  Fiduciary Duties and Related Obligations. Mr. Felmer acknowledges and
agrees that Mr. Felmer owes the Company fiduciary duties while employed by the
Company. During Mr. Felmer’s employment with the Company, Mr. Felmer agrees not
to take action that will harm the Company, such as, encouraging employees,
vendors, suppliers, contractors, or customers to terminate their relationships
with the Company, usurping a business opportunity from Company, engaging in
conduct that would injure the Company’s reputation, providing services or
assistance to a competitive enterprise, or otherwise competing with the Company.
(i)  Other Business Relationships. Mr. Felmer agrees, for a two (2)-year period
following the Separation Date, not to encourage or advise any vendors,
suppliers, or others possessing a business relationship with Company to
terminate that relationship or to otherwise modify that relationship to the
Company’s detriment.
(j)  Post-Employment Restriction on Soliciting Other Employees. For two (2)
years following the Separation Date, Mr. Felmer will not solicit or encourage
any employees of the Company, the identity and position of which Mr. Felmer was
made aware of due to his job responsibilities at the Company, to provide
services to a competitor of the Company or to otherwise terminate their
relationship with the Company.
(k)  Notice of Offers. Mr. Felmer agrees that if he receives an employment,
consulting, directorship or similar offer during the 24 months following the
Separation Date, then before commencing such employment, consulting,
directorship or similar arrangement, Mr. Felmer shall provide written notice to
the Chief Executive Officer of the Company of the offer and sufficient details
to permit the Company to determine whether the proposed arrangement would be a
violation of this Agreement. The Company will then notify Mr. Felmer within
seven (7) business days of receipt of such information whether the Company
considers the proposed arrangement to be a breach of this Agreement. The
provisions set forth in the sentences above shall also apply to each specific
project or engagement in circumstances where Mr. Felmer is performing services
for a broker, investment bank, private equity firm or other investment related
entity during the 24 months following the Separation Date.
(l)  Breach.
(i)   Mr. Felmer acknowledges and agrees that compliance with this Section 9 is
necessary to protect the legitimate business interests of the Company. You
expressly understand and agree that any breach of Section 9 by You shall
constitute a material breach of this Agreement, which shall cause irreparable
harm to the Company for which there will be no adequate remedy at law. In the
event of a breach of Section 9, or any part thereof, the Company, and its
successors and assigns, shall be entitled to institute and prosecute proceedings
in any Court of competent jurisdiction for injunctive relief to enjoin Mr.
Felmer from performing services in breach of Section 9, and for other and
further relief as is proper under the circumstances. Mr. Felmer hereby agrees to
submit to the jurisdiction of any Court of competent jurisdiction in any
disputes that arise under this Agreement.



--------------------------------------------------------------------------------


(ii)  In the event of a breach of Section 9, the Company shall be entitled to
seek all relief and recover all damages available to it under any legal theory,
and for its damages the Company shall have, in addition to other allowable
damages, the right to: (i) recover from Mr. Felmer all or part of the severance
payments made to Mr. Felmer during the period of time in which Mr. Felmer was in
breach of Section 9; (ii) be relieved of any future obligations to pay any
additional severance payments pursuant to Section 3; and (iii) recover all or
part of any equity awards (or the value of such awards) that became vested as a
result of this Agreement. The Company shall also retain all rights to the
injunctive relief provided for in subsection (i) above. In the event that Mr.
Felmer should successfully pursue an argument that any provision in this
Agreement is unreasonable and unenforceable, then the remaining provisions shall
remain in full force and effect and the Company shall be entitled to recover
from Mr. Felmer the value of the equity awards that became vested as a result of
this Agreement and all severance payments made by the Company to Mr. Felmer and
cease making further severance payments because, as Mr. Felmer acknowledges and
agrees, the Company would never have agreed to make those severance payments to
him if he had not agreed to all the terms, conditions and restrictions set forth
in this Agreement, which he again acknowledges to be reasonable and necessary
for the protection of the Company’s legitimate business interests. Finally, in
the event of a breach of Section 9, the 24 month post-termination restriction
period will be extended by a period of time equal to the period of time during
which Mr. Felmer was in breach of Section 9.
(iii) Mr. Felmer further agrees that notwithstanding any breach on his part of
any portion of this Section 9 at any time during the course of this Agreement,
he is and shall continue to be bound by the remaining provisions of this Section
9 governing confidentiality, non-solicitation and non-competition and all other
provisions of this Agreement, including the non-disparagement clause under
Section 8.
(iv)  Employee agrees that the terms of this Section 9 shall survive the
termination of Employee’s employment with the Company.
(v)  MR. FELMER HAS READ THIS ENTIRE SECTION 9 AND AGREES THAT THE CONSIDERATION
PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
FOREGOING RESTRICTIONS ON HIS ACTIVITIES ARE LIKEWISE FAIR AND REASONABLE.
10.  Assignment; Non-Waiver; Cumulation of Remedies and Attorney’s Fees and
Costs.
If Mr. Felmer should die while any amounts are still payable to him pursuant to
this Agreement, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Mr. Felmer’s devisee,
legatee, or other designee, or if there be no such designee, to his estate. Mr.
Felmer hereby informs the Company that such designee shall be the spouse of Mr.
Felmer at Mr. Felmer’s time of death. The failure by the Company at any time to
enforce any of the provisions of this Agreement or any right or remedy available
hereunder or at law or in equity will not constitute a waiver of such provision,
right, or remedy, or affect the validity of this Agreement. The waiver of any
default will not be deemed a continuing waiver. Except as expressly provided
herein, all remedies available to the Company for breach of this Agreement or at
law or in equity are cumulative and may be exercised concurrently or separately.
In addition, the Company shall be entitled to recover all reasonable attorney’s
fees and costs it incurs in enforcing any of its rights under this Agreement.
Mr. Felmer agrees that the Company has a right to set off against any future
severance payments any sums which the Company is entitled to recover due to Mr.
Felmer’s breach of this Agreement.



--------------------------------------------------------------------------------


11.  Section 409A.
The intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
Mr. Felmer or the Company believes, at any time, that any payment pursuant to
this Agreement is subject to taxation under Section 409A of the Code, then (i)
it shall advise the other and (ii) to the extent such correction is possible to
avoid taxation under Section 409A without any material diminution in the value
of the payments or benefits to Mr. Felmer, the Company and Mr. Felmer shall
reasonably cooperate in good faith to take such steps as necessary, including
amending (and, as required, consenting to the amendment of) the terms of any
plan or program under which such payments are to be made, in the least
restrictive manner necessary in order to comply with the provisions of Section
409A and the Section 409A Regulations in order to avoid taxation under Section
409A.
Notwithstanding anything contained herein to the contrary, if at Mr. Felmer’s
separation from service, (a) he is a specified employee as defined in Section
409A and (b) any of the payments or benefits provided hereunder constitute
deferred compensation under Section 409A, then, and only to the extent required
by such provisions, the date of payment of such payments or benefits otherwise
provided shall be delayed for a period of six months following the separation
from service.
12.  Advice of Counsel and Review of Agreement.
Mr. Felmer acknowledges that this Agreement constitutes a voluntary waiver and
release of all of his rights and claims under the Age Discrimination in
Employment Act (“ADEA”), as amended, and its implementing regulations, and
pursuant to the Older Workers Benefit Protection Act of 1990 (“OWBPA”), and he
is executing this Agreement, including the waiver and release, in exchange for
good and valuable consideration stated herein. Mr. Felmer is hereby advised to
review this Agreement with legal counsel of his choice prior to signing it and
by signing below acknowledges he has done so or waived his right to do so. Mr.
Felmer is further advised that he has twenty-one (21) days during which to
consider the provisions of this Agreement, although he may sign and return it
sooner. He is further hereby advised that he has the right to revoke this
Agreement for a period of seven (7) days after its execution by providing
written notice of revocation to the Company. Mr. Felmer understands that this
Agreement shall not become effective or enforceable until the eighth (8th) day
following his execution of this Agreement.
13.  Entire Agreement; Severability; Counterparts; Law.
This Complete and Permanent Release and Retirement Agreement sets forth the
entire agreement between the parties and fully supersedes any and all prior
agreements or understandings between Mr. Felmer and the Company. In the event
that any clause, provision or paragraph of this Agreement is found to be void,
invalid or unenforceable, such finding shall have no effect on the remainder of
this Agreement, which shall continue to be in full force and effect. Each
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law. This Agreement may be executed in one or more counterparts or
duplicate originals, all of which, taken together, shall constitute one and the
same instrument. Facsimile or electronic signatures shall be equally binding as
originals. This Agreement shall be governed and construed in accordance with the
laws of the State of Wisconsin, and shall be binding upon the parties hereto and
their respective successors and assigns.






Date: October 15, 2019        
/s/ THOMAS FELMER
Thomas Felmer






BRADY CORPORATION


By: /s/ J. MICHAEL NAUMAN
Its Authorized Representative











--------------------------------------------------------------------------------




Exhibit A
Schedule of Outstanding Equity Awards


Type
Grant Date
Exercise Price
Original Award Amount
(Number of Shares/Options)
Options Previously Exercised
Number of RSUs Previously Vested
Number Vested at Separation Date
Exercisable for 90 days post Separation Date
Forfeit on Separation Date
Option
9/22/2017
$36.85
21,295
14,197
N/A
7,098
Yes
0
Option
9/25/2018
$43.98
18,625
6,209
N/A
6,208
Yes
6,208
RSU
9/22/2017
N/A
4,976
N/A
3,318
1,658
N/A
0
RSU
9/25/2018
N/A
4,169
N/A
1,390
1,390
N/A
1,389
RSU
9/20/2019
N/A
1,851
N/A
0
1,851
N/A
0
Perf. RSU
2018-2020 perf. period
N/A
5,536
At target
N/A
0
0
N/A
5,536
Perf. RSU


2019-2021 perf. period
N/A
4,863
At target
N/A
0
0
N/A
4,863
Perf. RSU


2020-2022 perf. period
N/A
2,895
At target
N/A
0
0
N/A
2,895


